t c summary opinion united_states tax_court james leo armstrong petitioner v commissioner of internal revenue respondent docket no 4834-00s filed date james leo armstrong pro_se monica j miller for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year in the amount of dollar_figure the issue for decision is whether petitioner received income from cancellation of indebtedness we hold that he did background some of the facts have been stipulated and they are so found petitioner resided in lantana florida at the time that his petition was filed with the court in or about petitioner began to incur debt on a credit card issued to him by mellon bank petitioner incurred the debt in helping to finance a home improvement project for a woman with whom he was romantically involved subsequently after the relationship had soured petitioner asked the woman for payment but she refused petitioner continued to carry a balance on his credit card account in petitioner commenced an action against the woman in the county court for palm beach county florida in the action petitioner sought to recover based on an alleged oral contract between the woman and him in date judgment was entered against petitioner on the ground that he was not a licensed contractor and therefore was not entitled under florida law to recover on the alleged oral contract petitioner did not appeal the judgment nor did he otherwise further pursue the matter against the woman at no relevant time was the woman insolvent or bankrupt by the beginning of the taxable_year in issue petitioner was and had been for some time in arrears in the payment of his credit card balance with mellon bank later that year under circumstances not disclosed in the record mellon bank forgave petitioner the debt some dollar_figure owed on his credit card account petitioner was not insolvent in nor did he file for bankruptcy during that year mellon bank issued to petitioner and filed with respondent a form 1099-c cancellation of debt reporting the cancellation of indebtedness in in the amount of dollar_figure petitioner did not report any part of this amount on his federal_income_tax return for that year subsequently respondent determined that petitioner failed to report on his tax_return for income_from_discharge_of_indebtedness in the amount of dollar_figure petitioner timely filed a petition disputing respondent’s determination due to the fact i did not have an economic gain from the consideration petitioner also attached to the petition a statement alleging that the home improvement project he helped finance was producing rent that was not being reported by the woman he had assisted petitioner concluded his statement with the following offer you have not nor will you ever see a tax dollar from this property without my information therefore if you are willing to forgive my tax_liability for i did not benefit from this debt i will provide you with her name only one like it and the address of the rental property that you are not collecting tax dollars on a lot of tax dollars to acknowledge your acceptance of my request please send me a form_201 to pay a commission and i will then send you her name and address discussion a applicable principles respondent’s determination in the notice_of_deficiency is presumed correct and petitioner must prove such determination incorrect in order to prevail rule a 503_us_79 290_us_111 sec_61 provides that gross_income means all income from whatever source derived except as otherwise provided the definition of gross_income is broad in scope 348_us_426 and exclusions from gross_income are narrowly construed 504_us_229 499_us_573 it is beyond dispute that gross_income includes income from the discharge_of_indebtedness sec_61 sec_1_61-12 income_tax regs as explained by the united_states supreme petitioner does not contend that sec_7491 is applicable to this case nor is it court the general theory is that to the extent that a taxpayer has been released from indebtedness the taxpayer has realized an accession to income because the cancellation of indebtedness effects a freeing of assets previously offset by the liability arising from such indebtedness 284_us_1 see 88_tc_435 thus petitioner’s argument that he did not benefit economically from the cancellation of his indebtedness to mellon bank is simply not correct a discharge_of_indebtedness generally produces income in an amount equal to the difference between the amount due on the obligation and the amount_paid for the discharge if no consideration is paid for the discharge then the entire amount of the debt is considered the amount of income that the debtor must include in income sec_61 in the present case the amount owed by petitioner to mellon bank at the time of the discharge was dollar_figure and the amount_paid by petitioner to mellon bank for the discharge was dollar_figure accordingly the amount that petitioner must include in income is dollar_figure as determined by respondent admittedly there are both statutory and common_law exceptions to the rule requiring the recognition of income from the discharge_of_indebtedness e g sec_108 81_tc_77 thus for example gross_income does not include any amount that would be includable in gross_income by reason of the discharge_of_indebtedness if the discharge occurs in the context of a bankruptcy case or when the taxpayer is insolvent however none of these exceptions has been shown to apply in the present case finally we recognize that the debt incurred by petitioner on his mellon bank credit card could be viewed as giving rise to a series of loans rather than gifts from petitioner to the woman the nonpayment of which could give rise to a bad_debt deduction see sec_166 this view would require petitioner to prove inter alia that a bona_fide debt existed the debt became worthless and worthlessness occurred during the taxable_year in issue see sec_1_166-1 c and a through c income_tax regs petitioner’s testimony at trial if accepted at face value might suffice to prove that a bona_fide debt existed however whether the debt became worthless is problematic in any event assuming that it did the record would not support a finding that the debt became worthless during the taxable_year in issue accordingly we are unable to conclude that petitioner is entitled to a bad_debt deduction b conclusion for the reasons set forth above respondent’s determination is sustained reviewed and adopted as the report of the small_tax_case division to give effect to our disposition of the disputed issue decision will be entered for respondent
